Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This is the first office action on the merits and is responsive to the papers filed 12/28/2018. Claims 1-25 are currently pending and examined below.
Information Disclosure Statement
The information disclosure statements submitted by Applicant are in compliance with the provision of 37 CFR 1.97, 1.98 and MPEP § 609. They have been placed in the application file and the information referred to therein has been considered as to the merits.
Claim Objections
Claim 3 is objected to because of the following informalities:
the additional optical window is “non non-perpendicular” should read “non-perpendicular”
Appropriate correction is required.
      Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
Claims 1-2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gassend et al (US 10001551 B1).
Regarding claim 1, a light detection and ranging (LIDAR) system comprising: 
a multi-faceted mirror comprising a plurality of reflective facets, wherein the multi- faceted mirror is configured to rotate about a first rotational axis (Fig 5, mirror 508, col 10: lines 13-22. See also, Col 6: lines 25-28, Fig. 2A);
 a light emitter configured to emit a light signal along an optical axis, wherein light emitted along the optical axis is reflected from one or more of the reflective facets and is directed toward one or more regions of a scene (Fig 5, emitter 530, col 10: lines 24-29. See also, Col 6: lines 16-17., Fig. 2A); 
a light detector configured to detect a reflected light signal that is reflected by the one or more regions of the scene, wherein a direction toward which the light emitted along the optical axis is directed is based on a first angle of the multi-faceted mirror about the first rotational axis (Fig 5, receiver 540, col 10: 30-41); 
and an optical window positioned between the multi-faceted mirror and the one or more regions of the scene such that light reflected from one or more of the reflective facets and directed toward the one or more regions of the scene is transmitted through the optical window, wherein the optical window is positioned such that, for all values of the first angle of the multi- faceted mirror about the first rotational axis as the multi-faceted mirror rotates about the first rotational axis, the optical window is non-perpendicular to the direction toward which the light emitted along the optical axis is directed ( col 7: lines 27-34. See also, Fig. 2B, housing 252 and axis 214).
Regarding claim 2, The LIDAR system of claim 1, further comprising a base, wherein the multi-faceted mirror, the light emitter, and the light detector are coupled to the base (Fig.5, base 560, col 10: lines 57-60), wherein the base is configured to rotate about a second rotational axis, .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-7, 12-15, and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Gassend et al (US 10001551 B1) in view of   Engberg, Jr. et al. (US 10324170 B1).
Regarding claim 3, Gassend fails to explicitly teach The LIDAR system of claim 1, further comprising an additional optical window positioned on an opposite side of the multi-faceted mirror from the optical window, wherein the additional optical window is positioned between the multi-faceted mirror and at least one of the one or more regions of the scene such that light reflected from one or more of the reflective facets and directed toward the at least one of the one or more regions of the scene is transmitted through the additional optical window, 
and wherein the additional optical window is positioned such that, for all values of the first angle of the multi-faceted mirror about the first rotational axis as the multi-faceted mirror rotates about the first rotational axis, the additional optical window is non non-perpendicular to the direction toward which the light emitted along the optical axis is directed.
However, Engberg, Jr. teaches The LIDAR system of claim 1, further comprising an additional optical window positioned on an opposite side of the multi-faceted mirror from the optical window (Engberg, Fig. 5, window 142-1 and 142-2 located on the opposite side of mirror 
and wherein the additional optical window is positioned such that, for all values of the first angle of the multi-faceted mirror about the first rotational axis as the multi-faceted mirror rotates about the first rotational axis, the additional optical window is non non-perpendicular to the direction toward which the light emitted along the optical axis is directed (Engberg, Jr., Fig. 5).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify Gassend’s mirror assembly, in view of Engberg, Jr., such that the housing 52 will include another optical window. One of ordinary skill in the art would have been motivated to make such a combination at least because of the teachings of Engberg, Jr at Fig. 5. See also col 13: lines 24-26, the housing 40 includes openings for one or more windows, for easy manufacturing.
Regarding claim 4, Gassend, as modified in view of Engberg, Jr., teaches the LIDAR system of claim 3, wherein the optical window and the additional optical window are non-parallel to one another (Engberg, Jr., Fig. 5, window 142-1 and 142-2).
Regarding claim 5, Gassend, as modified in view of Engberg, Jr., teaches the LIDAR system of claim 1, further comprising an anti-reflection coating positioned on at least a portion of an interior side of the optical window (Engberg, Jr, col 13: lines 30-34 and lines 63-65 .See also, col 17: line 66 to col 18: line 2).
Regarding claim 6, Gassend teaches the LIDAR system of claim 1, further comprising one or more baffles, wherein the one or more baffles are configured to attenuate internal reflections from the optical window (Fig. 5, light baffle 550, col 10: lines 54-56. See also, fig. 2B).
Regarding claim 7, Gassend teaches the LIDAR system of claim 6, wherein the one or more baffles are positioned between the multi-faceted mirror and the optical window (Fig. 5, light baffle 550, col 10: lines 52-56. See also, Fig. 2B).
Regarding claim 12, Gassend, teaches a light detection and ranging (LIDAR) system comprising: 
a multi-faceted mirror comprising a plurality of reflective facets, wherein the multi- faceted mirror is configured to rotate about a first rotational axis (Fig 5, mirror 508, col 10: lines 13-22. See also, Col 6: lines 25-28, Fig. 2A); 
a light emitter configured to emit a light signal along an optical axis, wherein light emitted along the optical axis is reflected from one or more of the reflective facets and is directed 74toward one or more regions of a scene (, Fig 5, emitter 530, col 10: lines 24-29. See also, Col 6: lines 16-17., Fig. 2A); 
a light detector configured to detect a reflected light signal that is reflected by the one or more regions of the scene, wherein a direction toward which the light emitted along the optical axis is directed is based on a first rotational angle of the multi-faceted mirror about the first rotational axis (Fig 5, receiver 540, col 10: 30-41); 
an optical window positioned between the multi-faceted mirror and the one or more regions of the scene such that light reflected from one or more of the reflective facets and directed toward the one or more regions of the scene is transmitted through the optical window (, col 7: lines 27-34. See also, Fig. 2B). 

and a filter covering at least a portion of an exterior side of the optical window, wherein the filter reduces transmission of at least some wavelengths that are not produced by the light emitter.
However, Engberg, Jr., and a filter covering at least a portion of an exterior side of the optical window, wherein the filter reduces transmission of at least some wavelengths that are not produced by the light emitter (col 14: lines 32-43).
One of the advantages of this approach is to reduce the amount of incident light from output beam that is reflected by the window back into the housing. 
Regarding claim 13, Gassend teaches the LIDAR system of claim 12, further comprising a base, wherein the multi-faceted mirror, the light emitter, and the light detector are coupled to the base, wherein the base is configured to rotate about a second rotational axis, and wherein the direction toward which the light emitted along the optical axis is directed is based on a second rotational angle of the base about the second rotational axis (Col 10: lines 60-63).
Regarding claim 14, Gassend, as modified in view of Engberg, Jr., teaches the LIDAR system of claim 12, wherein the filter comprises a dichroic filter (Engberg, Jr, col 14: 32- 35).
Regarding claim 15, Gassend, as modified in view of Engberg, Jr., teaches the LIDAR system of claim 12, wherein the filter reduces transmission of wavelengths in a visible spectrum (Engberg, Jr, col 13: lines 30-45).
Regarding claim 17, The LIDAR system of claim 15, wherein the filter is characterized by an average reflectivity value throughout the visible spectrum. This is a well know way to characterize a filter.
Regarding claim 18, Gassend, as modified in view of Engberg, Jr., discloses the LIDAR system of claim 17, wherein the average reflectivity value throughout the visible spectrum is at least 25% (Engberg, Jr, col 14: lines 20-25).
Regarding claim 19, Gassend, as modified in view of Engberg, Jr., teaches the LIDAR system of claim 15, wherein a reflectivity of the filter across the visible spectrum is substantially constant such that the filter acts as an un-tinted mirror for light within the visible spectrum (Engberg, Jr, col 14: lines 20-31).

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Gassend et al (US 10001551 B1) in view of Engberg, Jr. and Lundquist et al. (US 20160306029 A1)).
Regarding claim 16, Gassend, as modified in view of Engberg, Jr., fails to explicitly teach the LIDAR system of claim 12, wherein the filter comprises a neutral-density filter.
However, Lundquist teaches wherein the filter comprises a neutral-density filter (Para [0063]: lines 1-7. See also, para [0064]: lines 1-6).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to further modify Gassend’s mirror assembly, in view of Lundquist, , such that filter  will include a gradient filter or linear variable neutral density filter. One of ordinary skill in the art would have been motivated to make such a combination at least because of the teachings of Lundquist at para [0063], none embodiment, the filter 280 is a gradient filter that is positioned so that emissions from the near range positions (e.g., point 107 on the beam path 109) are transmitted with less efficiency than emissions from far range positions (e.g., point 108 on the beam path 109). Linear Variable Neutral Density (LVND) filters are examples of gradient filters suitable for such an embodiment.
.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Gassend et al (US 10001551 B1) in view of  Henderson et al. (US 20060227317 A1).
Regarding claim 9, Gassend fails to explicitly teach the LIDAR system of claim 6, wherein the one or more baffles comprise a material that absorbs a wavelength of light emitted by the light emitter.
However, Henderson teaches wherein the one or more baffles comprise a material that absorbs a wavelength of light emitted by the light emitter (para [0097: lines 26-31).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify Gassend’s mirror assembly, in view of Henderson, such that the baffle 550 will include an absorbing materials. One of ordinary skill in the art would have been motivated to make such a combination at least because of the teachings of Henderson at para [0097]: lines 26-31, To prevent detrimental issues caused by scattering of this light back into the system towards the detector it is also feasible to insert additional elements in the path of beams 1111, such as additional polarizers to absorb or reflect this stray MO light, possibly used in conjunction with additional baffles or absorbing materials.
Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Gassend et al (US 10001551 B1) in view of Engberg et al. (US 10324170 B1) and Bayha et al. (US 20140332676 A1). 
Regarding claim 10, Gassend fails to explicitly teach the LIDAR system of claim 1, wherein the optical window is positioned at an angle of between 5° and 15° relative to a plane of rotation of the multi-faceted mirror 

Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify Gassend’s mirror assembly, in view of Bayha, such that the housing 52 will have a transmission with a predetermined tilt angle. One of ordinary skill in the art would have been motivated to make such a combination at least because of the teachings of Bayha at para [0010] and [0012], The advantage obtained by the invention consists of it being possible to arrange an outer side of the covering plate substantially perpendicular to the emission direction and only a transmission window, by means of which the transmission radiation is emitted, having a tilt with a predetermined tilt angle such that the beams reflected by the transmission window are not reflected directly onto the deflection mirror in the interior of the optical measuring device.Regarding claim 11, The LIDAR system of claim 10, wherein the angle is between 9.5 and 10.5°. It would have been obvious that the angle can be more than 7 degree or between 9.5 and 10.5° due to preference or easy manufacturing as Bayha described in para [0012], In an advantageous configuration of the optical measuring device according to the invention, the tilt angle of the transmission window can be approximately 7 degree with respect to the vertical axis. In an advantageous manner, disturbance beams can be effectively reduced at this tilt angle.

Claims 8, 20-22, 25 are rejected under 35 U.S.C. 103 as being unpatentable over Gassend et al (US 10001551 B1) in view of   John E. McWhirter (US 20190154889 A1).
Regarding claim 8, Gassend fails to explicitly teach The LIDAR system of claim 6, wherein the one or more baffles are positioned adjacent to non-reflective sides of the multi-faceted mirror.
However, McWhirter teaches wherein the one or more baffles are positioned adjacent to non-reflective sides of the multi-faceted mirror (Para [0017]: lines 1-5, polygon mirror 12. Fig.2. See also, Fig.6). 
One of the advantages of this approach is to direct the air circulation provided by the polygon mirror, reduce the size of the mirror and use less power.

Regarding claim 20, Gassend , teaches a light detection and ranging (LIDAR) system comprising: 
a multi-faceted mirror comprising a plurality of reflective facets, wherein the multi- faceted mirror is configured to rotate about a first rotational axis ( Fig 5, mirror 508, col 10: lines 13-22. See also, Col 6: lines 25-28, Fig. 2A); 
a light emitter configured to emit a light signal along an optical axis, wherein light emitted along the optical axis is reflected from one or more of the reflective facets and is directed toward one or more regions of a scene (, Fig 5, emitter 530, col 10: lines 24-29. See also, Col 6: lines 16-17., Fig. 2A); 
a light detector configured to detect a reflected light signal that is reflected by the one or more regions of the scene, wherein a direction toward which the light emitted along the optical 76axis is directed is based on a first rotational angle of the multi-faceted mirror about the first rotational axis (, Fig 5, receiver 540, col 10: 30-41); 

Gassend fails to explicitly teach
and one or more baffles positioned adjacent to one or more non-reflective sides of the multi- faceted mirror, wherein the one or more baffles are configured to reduce an amount of power used to rotate the multi-faceted mirror about the first rotational axis (McWhirter, Para [0017]: lines 1-5, polygon mirror 12. Fig.2. See also, Fig.6). 
However, McWhirter and one or more baffles positioned adjacent to one or more non-reflective sides of the multi- faceted mirror, wherein the one or more baffles are configured to reduce an amount of power used to rotate the multi-faceted mirror about the first rotational axis ( Para [0017]: lines 1-5, polygon mirror 12. Fig.2. See also, Fig.6). 
One of the advantages of this approach is to direct the air circulation provided by the polygon mirror, reduce the size of the mirror and use less power.
Regarding claim 21, Gassend as modified in view of McWhirter teaches the LIDAR system of claim 20, further comprising a base, wherein the multi-faceted mirror, the light emitter, and the light detector are coupled to the base, wherein the base is configured to rotate about a second rotational axis, and wherein the direction toward which the light emitted along the optical axis is directed is based on a second rotational angle of the base about the second rotational axis (Gassend, Col 10: lines 60-63).
Regarding claim 22, Gassend as modified in view of McWhirter teaches the LIDAR system of claim 20, wherein the one or more baffles comprise at least two baffles, with at least one 
Regarding claim 25, Gassend as modified in view of McWhirter teaches the LIDAR system of claim 20, wherein the multi-faceted mirror and the one or more baffles are attached to a shaft (McWhirter, Fig. 6, para [0078]: lines 1-5), wherein the shaft is configured to be driven by a motor (McWhirter, Fig. 6, para [0078]: lines 5-7), and wherein, when the shaft is driven by the motor, the multi-faceted mirror and the one or more baffles rotate about the first rotational axis (McWhirter, Fig. 6, para [0078]: lines 13-17).
Allowable Subject Matter
Claims 23 and 24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.      
       The following is a statement of reasons for the indication of allowable subject matter.      
Regarding claim 23, the prior art of record, either individually or in combination, fails to fairly teach the following element, along with all other claimed features:  
wherein the one or more baffles each have one or more optical apertures defined therein, and wherein the optical apertures define a rotary, optical encoder for an orientation of the multi-faceted mirror.
Regarding claim 24, the prior art of record, either individually or in combination, fails to fairly teach the following element, along with all other claimed features:  
     wherein the one or more optical apertures are arranged in a spiral arrangement.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.          
Chang et al. (US 20110170399 A1), teaches optical encoder having optical encoding disc
Tasuku Hosonuma et al. (JP 2003035880 A), teaches rotary polygon mirror
Cameron et al. (US 5006721 A), teaches Lidar Scanning System
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEMPSON NOEL whose telephone number is (571) 272-3376.  The examiner can normally be reached on Monday-Friday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yuqing Xiao can be reached on (571) 270-3603.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 
/JEMPSON NOEL/Examiner, Art Unit 3645                 

/YUQING XIAO/Supervisory Patent Examiner, Art Unit 3645